


 


EMPLOYMENT AGREEMENT

(Senior Executive Level)
 
THIS AGREEMENT made as of the 1st day of October 2013 (the "effective date").
 
BETWEEN:
 
RealBiz Media Group, Inc.
 
(the "Company")
 
- and -
 
Mark Lemon
(the”Executive")
 
WHEREAS the Company is engaged in the ownership and management of real estate,
television and media related services (the "Business"); and
 
WHEREAS the Company desires to employ Executive as defined and as per the duties
set forth in Exhibit A  and Executive desires to accept such employment in the
Business, subject to the terms, conditions and covenants herein provided; and
 
WHEREAS both parties have agreed to execute, deliver and perform this Agreement;
 
NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and the Executive agree as
follows:
 
POSITION
 
1.             The Company hereby employs the Executive and the Executive agrees
to dedicate his full attention and time to be employed in the position set forth
in Exhibit A for the Company and will assume the role on the terms and
conditions herein contained.
 
The Executive shall report to the the CIO of the Company and other Senior
Officers as the Chairman may direct.
 
2.             The Executive shall have such duties and responsibilities as the
Executive and the Company’s Chairman and CIO  shall agree upon from time to
time.  Initially, such duties and responsibilities will include those set forth
on Exhibit B hereto.
 
 

 
3.             The Executive shall work when requested out of the  Toronto
Ontario and Weston, Florida offices, but it is understood that the Executive
shall work primarily out of Vancouver, Canada.
 
4.             The Executive will agree to work with other Officers including 
the Chairman, COO, CMO, CEO, CFO,CRO and CIO to prepare budgets for the Company,
develop sales and supporting reporting systems, develop new business
opportunities and help to implement the media programs in an overall effort to
aid the corporation in achieving its sales and operational goals in an efficient
and fiscally responsible manner.
 
REMUNERATION
 
5.             The Executive shall receive a minimum base salary from the
Company during his employment hereunder at the annual rate set forth in Exhibit
A.  This amount shall be payable in periodic installments in accordance with the
usual payroll of the Company During the Term hereof (the "Salary"), payable in
accordance with the Company's payroll practices in force from time to time shall
be inclusive of all applicable income, and other taxes and charges that are
required by law to be withheld by the Company or the Executive.
 
6.             Bonus
 
The Executive will be eligible to earn a bonus as described in Exhibit A, paid
in the form of RealBiz Common shares.
 
7.             Stock Options
 
The Company wants to incentivize the Executive to improve efficiencies, drive
revenues and lower expenses.  The Executive will be eligible to participate in a
Long-Term Incentive Plan for stock options to be set under similar terms and
conditions as those of other senior management. Note - Stock options are always
granted when approved by Board. 
 
EXPENSES
 
8.             The Company shall pay all necessary and reasonable business
expenses as approved by the Company’s Chairman which approval shall not be
unreasonably withheld, and which are actually and properly incurred by the
Executive in furtherance of or in connection with the Business, including
without limitation, all business related travel and parking expenses, public
relations expenses and all business related entertainment expenses (whether
incurred at the Executive's residence, while traveling or otherwise).  If any
such expenses are paid in the first instance by the Executive, the Company shall
reimburse him, subject to the receipt by the Company of statements and vouchers
in a form reasonably satisfactory to the Company. 
 
 

 
VACATION
 
9.             The Executive shall be entitled to the number of weeks of 
vacation set forth in Exhibit A (in addition to the Company national holidays)
during each contract year which he serves hereunder.  Such vacation shall be
taken at such time or times as will be mutually agreed between the Executive and
the Company..
 
TERM 
 
10.
(a)       The initial term of this Agreement (the "Initial Term"), and the
employment hereunder, shall be for a period of set forth in Exhibit A.
 
 
 
(b)      In the event of the delivery by the Executive of a notice pursuant to
section 10(a), the Executive shall be deemed to have voluntarily resigned from
his employment hereunder effective on the expiration of the Initial Term or
Renewal Term, as the case may be.  In the event of termination by the Executive
under this section 10, the Executive shall be entitled to Salary and benefits
(including, without limitation, expenses due) earned up until termination and
shall be entitled to reimbursement of business expenses recoverable under
section 8, above, incurred up until termination. Notwithstanding the foregoing
and notwithstanding the provisions of Article 10 hereof, in the event the
Executive delivers a notice pursuant to subsection 10(a) and is thereby deemed
to have voluntarily resigned from his employment effective on the expiration of
the Initial Term or the Renewal Term, upon receipt of such notice, the Company
shall have the right to immediately terminate the Executive hereunder and in
such event the Executive shall only be entitled to his Salary and benefits
(including, without limitation, Commissions due) earned up until termination and
shall be entitled to reimbursement of business expenses recoverable under
section 8 above, incurred up until termination.
 
 
 
(c)       In the event of the delivery by the Company of a notice pursuant to
section 10(a), Company shall pay Executive his Salary and benefits (including,
without limitation, expenses due) earned or accrued through the date of
termination and shall reimburse Executive for business expenses recoverable
under section 8, above, incurred up until the date of termination. 
 
 
 
(d)      In the event that, subject to the Company not achieving expected
profitability of  RealBiz  and/or the web and mobile network, the Company
delivers notice to the Executive within 90 days of that the Company intends not
renew the agreement for additional period(s).

 
 

 
TERMINATION
 
11.
(a)
Events of Termination.  The Term, the Executive’s Salary and any and all other
rights of the Executive under this Agreement or otherwise as an Executive of the
Company will terminate (except as otherwise provided in section 10):

 
 
(i)
upon the death of the Executive;
 
 
 
 
(ii)
upon the disability of the Executive (as defined in section 10(b)) immediately
upon notice from either party to the other;
 
 
 
 
(iii)
For Cause (as defined in section 10(c)), immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;
 
 
 
 
(iv)
Other than For Cause, Disability or Death, immediately upon notice from the
Company to the Executive or at such later time as such notice may specify; or
 
 
 
 
(v)
For Good Reason (as defined in section 10(d)) upon not less than 10 days' prior
notice from the Executive to the Company.

 
 
(b)
Definition of Disability.  For the purposes of section 10(a), the Executive will
be deemed to have a "disability" if, for physical or mental reasons, the
Executive is unable to perform the Executive's duties for a period of 120 days
out of 180 days, under this Agreement as determined in accordance with this
section 10(b).  The disability of the Executive will be determined by a medical
doctor selected by written agreement of the Company and the Executive upon the
request of either party by notice to the other.  If the Company and the
Executive cannot agree on the selection of a medical doctor, each of them will
select a medical doctor and the two medical doctors will select a third medical
doctor who will determine whether the Executive has a disability.  The
determination of the medical doctor selected under this section 10.2(b) will be
binding on both parties.
 
 
 
 
(c)
Definition of "For Cause".  For the purposes of section 10(a), the phrase "For
Cause" means: (i) the Executive's material breach of this Agreement; (ii) the
Executive’s failure to substantially perform the duties of VP of Network
Operations (or such other position with the Company as Executive may hold) as
contemplated hereunder; (iii) the Executive's failure to substantially adhere to
any reasonable written Company policy if the Executive has been given a
reasonable opportunity to comply with such policy or cure his failure to comply;
(iv) the misappropriation by the Executive of a material business opportunity of
the Company, including securing any undisclosed personal profit in connection
with any transaction entered into on behalf of the Company; (v) the
misappropriation of any of the Company's funds, property or Confidential
Information; (vi) the commission of material acts of dishonesty, willfully
fraudulent or criminal acts or misconduct, or other willfully wrongful acts or
omissions materially adversely affecting the Company; (vii) the conviction of,
the indictment for or its procedural equivalent or the entering of a guilty plea
or plea of no contest with respect to any felony.

 
 

 
 
(d)
Definition of "For Good Reason."  For the purposes of section 11(a), the phrase
"For Good Reason" means the Company's material breach of this Agreement.
 
 
 
 
(e)
Termination Pay.  Effective upon the termination of this Agreement for any of
the reasons set forth in section10(a), the Company shall be obligated to pay the
Executive (or in the event of his death, his designated beneficiary as defined
below) the compensation provided in this section 11(e), as well as all business
expenses recoverable under Section 8. For purposes of this section 10(e), the
Executive's designated beneficiary will be such individual beneficiary or trust,
located at such address, as the Executive may designate by notice to the Company
from time to time or if the Executive fails to give notice to the Company of
such a beneficiary, the Executive's estate. Notwithstanding the preceding
sentence the Company will have no duty, in any circumstances, to attempt to open
an estate on behalf of the Executive, to determine whether any beneficiary
designated by the Executive is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person or entity purporting to act as the Executive's personal representative
(or the trustee of a trust established by the Executive) is duly authorized to
act in that capacity or to locate or attempt to locate any beneficiary, personal
representative, or trustee.

 
(i)       Termination by the Executive For Good Reason. If the Executive
terminates this Agreement For Good Reason, the Company shall pay the Executive
his Salary and other benefits earned or accrued through the date of termination.
 
 
(ii)
Termination by the Company For Cause.  If the Company terminates this Agreement
For Cause, the Company shall pay Executive his Salary and other benefits earned
or accrued through the date of termination.
 
 
 
 
(iii)
Termination upon Disability.  If this Agreement is terminated by either party as
a result of the Executive's disability, as determined under section 10(a)(ii),
the Company shall pay the Executive his Salary and other benefits earned or
accrued through the remainder of the calendar month during which such
termination is effective.
 
 
 
 
(iv)
Termination upon Death.  If this Agreement is terminated because of the
Executive's death, the Company shall pay Executive’s estate or designated
beneficiary the Executive’s Salary and other benefits earned or accrued through
the date of death.
 
 
 
 
(v)
Termination by Company Other than for Cause, Disability or Death after January
31, 2014. If the Company terminates this Agreement after January 31, 2014, other
than For Cause or for death or disability, the Company shall pay Executive his
Salary and other benefits earned or accrued through the date of termination.

 
 

 
CONFIDENTIALITY
 
12.
(a)
All confidential records, material, information and all trade secrets concerning
the business or affairs of the Company obtained by the Executive in the course
of his employment with the Company shall remain the exclusive property of the
Company.  During the Executive's employment or at any time thereafter, the
Executive shall not divulge the contents of such confidential records, material,
information or trade secrets to any person, firm or corporation other than to
the Company or the Company’s qualified Executives and following the termination
of his employment hereunder the Executive shall not, for any reason, use the
contents of such confidential records, material, information or trade secrets
for any purpose whatsoever.  This section shall not apply to any confidential
records, material, information or trade secrets which:

 
 
(1)
is or becomes publicly known through the lawful action of any third party;
 
 
 
 
(2)
is disclosed without restriction to the Executive by a third party;
 
 
 
 
(3)
is known by the Executive prior to its disclosure by the Company;
 
 
 
 
(4)
is subsequently developed by the Executive, independently of records, material,
information and trade secrets supplied to the Executive by the Company;
 
 
 
 
(5)
has been made available by the Company directly or indirectly to a third party
without obligation of confidentiality; or
 
 
 
 
(6)
the Executive is obligated to produce as a result of a court order or pursuant
to governmental or other legal action, provided that the Company shall have been
given written notice of such court order or governmental or other legal action
and an opportunity to appear and object.

 
 
(b)
The Executive agrees that all Confidential Information which the Executive
develops, prepares or works on either individually or on a team during the Term
with the Company shall belong exclusively to the Company and the Executive
hereby assigns to the Company all title and interest, including copyright and
patent rights, thereto and waives any moral rights which the Executive may have
therein.  If the Executive develops, prepares or works on the design or
development of Confidential Information of any kind during the Term, the
Executive will keep notes and other written records of such work, which records
shall be kept on the premises of the Company and made available to the Company
at all times for the purpose of evaluation and use in obtaining copyright
protection or as a protective procedure. The Executive will upon request of the
Company, and at the Company's expense, provide a reasonable level of assistance
to the Company with respect to applications for trademarks, copyrights, patents
or other forms of intellectual property protection for work on which the
Executive was involved during the Term. The Executive agrees to execute such
documents as are reasonable and necessary for the purpose of the Company
establishing its right of ownership to such property.

 
 

 
NON-SOLICITATION
 
13.           The Executive covenants and agrees with the Company that he shall
not, during the term of his employment hereunder and for a period ending ninety
days following the date of the termination (for any reason) of his employment:
 

(a) directly or indirectly solicit, interfere with or endeavor to direct or
entice away from the Company any person, firm or company who is or has within
the preceding year been a customer, client, affiliated agency or otherwise in
the habit of dealing with the Company; or

 

(b) Interfere with, entice away or otherwise attempt to induce the termination
of employment of any Executive of the Company.

 
NON-COMPETITION
 
14.           The Executive covenants and agrees with the Company that he will
not (without the prior written consent of the Company which consent will not be
unreasonably withheld) directly or indirectly, during the term of his employment
hereunder and for a period 30 days following the date of the termination of his
employment, carry on or be engaged in any business within North America which is
competitive with the Business (a "Competitive Business") where such business
involves “clients or accounts” that were introduced to the Executive by the
Company.
 
INJUNCTIVE RELIEF
 
15.             The Executive acknowledges and agrees that the agreements and
covenants in sections 12 to 14 are essential to protect the business and
goodwill of the Company and that a breach by the Executive of the covenants in
sections 12 to 14 hereof could result in irreparable loss to the Company which
could not be adequately compensated for in damages and that the Company may have
no adequate remedy at law if the Executive breaches such provisions. 
Consequently, if the Executive breaches any of such provisions, the Company
shall have in addition to and not in lieu of, any other rights and remedies
available to it under any law or in equity, the right to obtain injunctive
relief to restrain any breach or threatened breach thereof and to have such
provisions specifically enforced by any court of competent jurisdiction.
 
 

 
DISPUTE RESOLUTION PROCEDURE
 
16.
 (a)
The parties shall be free to bring all differences of interpretation and
disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances.  Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph b below.

 
 
(b)
As a condition precedent to invoking any other dispute resolution procedure
including litigation, the parties shall attempt in good faith first to mediate
such dispute and use their best efforts to reach agreement on the matters in
dispute.  Within five business days of the request of either party, the
requesting party shall attempt to employ the services of a third person mutually
acceptable to both parties to conduct such mediation within five business days
of the mediator's appointment.  Unless otherwise agreed upon by the parties
hereto, the parties shall share the cost of the mediator's fees and expenses
equally.  If the parties are unable to agree on such third person, then the
requesting party may submit the matter to the nearest office of the American
Arbitration Association for mediation, only, in accordance with the commercial
mediation rules then prevailing.  If, on completion of such mediation, the
parties are still unable to agree upon and settle the dispute, then either party
may initiate litigation.  This Agreement contains no arbitration clause. 
Binding arbitration may only be used upon the mutual agreement of the parties
hereto.

 
SEVERABILITY
 
17.           The parties acknowledge that the provisions of sections 12 to 14
hereof (the "Restrictive Covenants") are reasonable and valid in geographic and
temporal scope and all other respects.  If any court of competent jurisdiction
determines that any of the Restrictive Covenants or any part thereof, is or are
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to invalid
portions.  If any court of competent jurisdiction determines that any of the
Restrictive Covenants or any part thereof is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be and, in
its reduced form, such provision shall then be enforceable.  The Executive
acknowledges that the Company's business extends throughout the geographical
area outlined above and that the geographic scope of the covenants contained
herein is reasonable.
 
 

 
INDEMNITY
 
18.           Except for acts of dishonesty, willfully fraudulent or criminal
acts or other willfully wrongful acts or omissions on the part of Executive, the
Company agrees to indemnify and save the Executive harmless from and against any
and all damages, liabilities, claims, costs, including reasonable attorneys’
fees, charges and expenses, including any amount paid to settle any action or
satisfy any judgment, incurred by him in connection with his employment or
incurred by him in respect of any civil, criminal or administrative action or
proceeding to which the Executive is made a party by reason of having been an
officer or Executive of the Company.
 
WHOLE AGREEMENT
 
19.           This Agreement constitutes and expresses the whole agreement of
the parties hereto with respect to the employment of the Executive by the
Company and with respect to any matters or things herein provided for or
hereinbefore discussed or mentioned with reference to such employment.  All
promises, representations, collateral agreements and understandings relative
thereto not incorporated herein are hereby superseded by this Agreement.
 
GENERAL
 
20.           All notices, request, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by facsimile, addressed to the other
party as follows:
 
 
  (a)
to the Company at:
RealBiz Media Group, Inc.
 
 
 
C/O 2690 Weston Road
 
 
 
Suite 200
 
 
 
Weston, FL 33331
 
 
Attention:
William Kerby
 
 
Facsimile No:
(954) 888-9082

 
 
  (b)
to the Executive at:
Mark Lemon
 
 
 
________________________
 
 
 
________________________
 
 
 
________________________
 
 
 
 
 
 
Facsimile No:
______________________

 
or such other addresses as may be given by either of them to the other in
writing from time to time.
 
21.           This Agreement shall be governed by and interpreted under the laws
of the State of Florida without regard to principals of conflicts of law.
 
22.           All dollar amounts referred to in this Agreement are expressed in
U.S. funds.
 
 

 
23.
(a)
This Agreement is personal to the Executive and may not be assigned by him.

 
 
(b)
Upon notice to the Executive, this Agreement may be assigned to an affiliate of
the Company, provided that notwithstanding such assignment, the Company
continues to guarantee the performance by such assignee of its obligations
hereunder.  This Agreement shall not otherwise be assigned by Company and such
restriction shall include any assignment by operation of law.
 
 
 
 
(c)
Except as aforesaid, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns, including,
in the case of the Executive, his heirs, executors, administrators and legal
personnel representatives.

 
24.            Time shall be of the essence of this Agreement and of every part
hereof.
 
25.           The parties acknowledge and agree that, except to the extent the
context clearly requires otherwise, the representations, warranties and
covenants set forth herein shall survive the termination or expiration of this
Agreement.
 
26.           The parties acknowledge that each of them has read and understood
this Agreement, and that each of them has been given the opportunity to obtain
independent legal advice in connection with this Agreement and its terms.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
RealBiz Media Group, Inc.
 
 
 
 
 
 
 
 
 
 
By:
/s/ William Kerby
 
 
 
William Kerby
 
 
 
Chairman & CEO
 
 
 
 
 
 
/s/ Mark Lemon
 
 
Mark Lemon
 
 
Executive

 
  

 


EXHIBIT A

 
Executive.
Mark Lemon
 
________________________

 
Section 1.               Position
 
The Position is defined as Chief Technology  Officer with the responsibilities
as listed on Exhibit B.
 
Section 5.               Remuneration
 
The Executive will be compensated in RealBiz Common Stock at the rate of $2,500
per month and will be paid 90 days in advance based upon $1 per share in the
first quarter and thereafter shares will be issued for subsequent quarters 
based upon a  50% discount to the closing price of the shares in the last day of
each quarter.
 
Section 6.               Bonus
 
The Executive will be eligible for a bonus similar to other officers  with such
bonuses to be determined at the sole discretion of the Board of Directors.
 
Section 9.               Vacation
 
The Executive will be eligible for 4 weeks of vacation.
 
Section 10.             Term
 
The initial term of this Agreement (the "Initial Term"), and the employment
hereunder, shall be for a period of twelve months commencing on October 1, 2013
and expiring on September 30, 2014, unless sooner terminated. The contract may
be extended by mutual consent of the parties
 
 

 


EXHIBIT B

 
CTO’s Daily Activities includes overseeing all aspects of sales, business
development, marketing, assisting as needed with operations, administrations,
and overall cost efficiency, for RealBiz Media Group, Inc.
 

· Responsibilities Include Directing and   Assisting with the following elements
of Travel and Real Estate Websites, MVA’s mobile and TV VOD networks.

⋅
Pre- Planning

· Assist in the creation, development of new products and bring them to market

⋅
Identify and generate leads

· Determine/ assess opportunity, goals and key objectives

 
Support and aid sales team in required client needs for Technology Delivery
including aiding Sales team in preparation for presentations.
 

· Work with executive team to develop new Web, Mobile and VOD network
opportunities such as real estate auctions, interactive advertising and Agent
programs like Widgets

 
Oversee Technology Team
 

· Oversee and coordinate all Web design, Build, functionality and maintenance of
sites

⋅
Review and make recommendations on ways the company may be able to enhance its
operations and reduce costing structures

· Integration of agencyclick platform into both real estate and travel sites/
MVA platforms 

⋅
The Development and implement of all projects for build and maintenance

· Achieving on-time delivery of personal Sales goals

 

· Develop and maintain an effective organization through ongoing  training,
recommending compensation recommending termination

⋅
Continuous review and motivation of technology staff.

 

· Manage project pipeline

⋅
Weekly reporting on all projects

· Such other duties as assigned by CIO 

 
 

 

